  1:19-cv-02481-DCN-SVH     Date Filed 10/01/19    Entry Number 15   Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

  Isaiah Brown,                         )         C/A No.: 1:19-2481-DCN-SVH
                                        )
                    Plaintiff,          )
                                        )
        vs.                             )                  ORDER
                                        )
  Cpt. Joey Tutt,                       )
                                        )
                    Defendant.          )
                                        )

       This is a civil action filed by a state prisoner. Therefore, in the event
that a limitations issue arises, Plaintiff shall have the benefit of the holding
in Houston v. Lack, 487 U.S. 266 (1988) (holding a prisoner’s pleading was
filed at the moment of delivery to prison authorities for forwarding to District
Court). Under Local Civ. Rule 73.02(B)(2)(d) (D.S.C.), pretrial proceedings in
this action have been referred to the assigned United States Magistrate
Judge.

TO THE CLERK OF COURT:

      The Clerk is directed to issue the summons and to forward copies of
this order, the summons, the complaint [ECF No. 1], and the Form USM-285
to the United States Marshal for service of process. The Clerk of Court shall
calculate the 90-day period for service of process under Rule 4(m) from the
date on which the summonses are issued. Robinson v. Clipse, 602 F.3d 605,
608–09 (4th Cir. 2010) (tolling during initial review).

TO THE UNITED STATES MARSHAL:

       The United States Marshal shall serve the complaint on the defendant.
The time limit to accomplish service is governed by Rule 4(m) of the Fed. R.
Civ. P. The 90-day limit established by Rule 4(m) will not run during the
initial review of this case; therefore, the 90 days begins on the date on which
the summonses are issued.

      The United States Marshals Service is advised that it must expend a
reasonable investigative effort to locate a defendant once a defendant is
  1:19-cv-02481-DCN-SVH     Date Filed 10/01/19   Entry Number 15   Page 2 of 3




properly identified. See Greene v. Holloway, No. 99-7380, 2000 WL 296314,
at *1 (4th Cir. 2000) (citing with approval Graham v. Satkoski, 51 F.3d 710
(7th Cir. 1995)). If the information provided by Plaintiff on the Forms USM-
285 is not sufficient for the Marshal to effect service of process, after
reasonable investigative efforts have been made to locate a properly
identified defendant, the Marshal should so note in the “Remarks” section at
the bottom of the Form USM-285.

TO DEFENDANT:

      Defendant is directed to file an answer to the complaint or otherwise
plead.

TO PLAINTIFF:

      Plaintiff must provide, and is responsible for, information sufficient to
identify the defendant on the Form USM-285. The United States Marshal
cannot serve an inadequately identified defendant. Unserved defendants may
be dismissed as parties to this case if not served within the time limit
governed by Rule 4(m) and this order.

       Pursuant to Fed. R. Civ. P. 5, any documents filed subsequent to the
initial pleading must be served on parties. Unless otherwise ordered, service
of subsequently filed documents on a defendant represented by an attorney is
made on the attorney. Service on attorneys who have made an appearance in
this court is effected by the court’s Electronic Case Filing system through a
computer generated notice of electronic filing. However, prior to defendants’
attorney making an appearance in this court, Plaintiff must serve defendants
with any documents Plaintiff files subsequent to the initial pleading and file
a certificate of service that states who was served, what document was
served, and how the document was served.

      IT IS SO ORDERED.


October 1, 2019                            Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge

 Plaintiff’s attention is directed to the important warning on the next page.



                                       2
  1:19-cv-02481-DCN-SVH     Date Filed 10/01/19   Entry Number 15   Page 3 of 3




       IMPORTANT INFORMATION...PLEASE READ CAREFULLY

          WARNING TO PRO SE PARTY OR NONPARTY FILERS

    ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE
AVAILABLE TO THE PUBLIC ON THE INTERNET THROUGH PACER
(PUBLIC ACCESS TO COURT ELECTRONIC RECORDS) AND THE
COURT’S ELECTRONIC CASE FILING SYSTEM. CERTAIN PERSONAL
IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED IN OR
SHOULD BE REMOVED FROM ALL DOCUMENTS BEFORE YOU
SUBMIT THE DOCUMENTS TO THE COURT FOR FILING.

      Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy
protection of electronic or paper filings made with the court. Rule 5.2 applies
to ALL documents submitted for filing, including pleadings, exhibits to
pleadings, discovery responses, and any other document submitted by any
party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal
identifying information in documents submitted for filing to any United
States District Court. If it is necessary to file a document that already
contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the
document to the Clerk of Court for filing. A person filing any document
containing their own personal identifying information waives the protection
of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):
      (a) Social Security and Taxpayer identification numbers.            If an
individual’s social security number or a taxpayer identification number must
be included in a document, the filer may include only the last four digits of
that number.
      (b) Names of Minor Children. If the involvement of a minor child must
be mentioned, the filer may include only the initials of that child.
      (c) Dates of Birth. If an individual’s date of birth must be included in a
document, the filer may include only the year of birth.
      (d) Financial Account Numbers. If financial account numbers are
relevant, the filer may include only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s
license numbers and alien registration numbers – may be sought under Rule
5.2(d)(filings made under seal) and (e) (protective orders).
